Citation Nr: 1220439	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1996 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she had a back injury in service that caused continuous pain since service to the present day.  She asserts that she was riding in a Gama Goat that went over a bump, sending her several feet into the air and landing on her back.  The service treatment records include a Report of Medical Assessment dated in December 1998 in which the Veteran reported that she was on a Gama Goat, went up in the air about 8 feet and came down on her back causing recurrent back pain.  

October 2002 x-rays of the lumbar spine reveal narrowing of the L4/5 intervertebral disc space posteriorly of a moderate degree and mild narrowing of the L3/4 intervertebral disc space posteriorly.  Chiropractic treatment records since 2006 show back pain and decreased range of motion in the thoracic spine.  

The Veteran asserts that she has had back pain since service.  The Board recognizes that the Veteran is competent to report matters within her own personal knowledge, including continuity and severity of back pain in service as well as since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To date, the Veteran has not been afforded a VA examination to determine whether her current back disability is related to service.  Thus, as there was a reported back injury in service, a current diagnosis of a disability, and reports of continuity of symptomatology, the Veteran should be afforded an examination to determine if her current back problems are related to an injury or incident in service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for a VA orthopedic examination of the Veteran to determine the etiology of any current lumbar or thoracic spine disability.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination. 

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current back disability is causally related to service. 

The rationale for any opinion expressed should be provided in the examination report. 

2. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


